
	
		I
		112th CONGRESS
		1st Session
		H. R. 1615
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Himes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Gallium
		  metal.
	
	
		1.Gallium metal
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new headings:
				
					
						
							
								9902.07.01Gallium metal (provided for in subheading
						8112.92.10) FreeNo changeNo changeOn or before 12/31/2013
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
